DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2021 was filed after the mailing date of the Non-final Office Action of May 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Final Office Action is in response to the Amendment filed October 12, 2021 which was filed in response to the Non-final Office Action of May 12, 2021.
The objections to the drawings, 35 U.S.C. 112(b) rejection and 35 U.S.C. 103 rejections are withdrawn in view of the amendments made to the specification and claims in the Amendment of October 12, 2021.

Response to Arguments
Applicant’s arguments with respect to Claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JPH07275953A by Kusakabe (hereinafter KUSAKABE) in view of Japanese Patent Publication No. JPS53109851A by Sugano, hereinafter SUGANO.  Citation to KUSAKABE and SUGANO will be made to the English translations accompanying this action.
Regarding Claim 1:
KUSAKABE discloses a roll forming machine (Fig. 1; ¶[0008]) comprising:
a movable horizontal roll stand (the roll stand shown in Fig. 1 has a fixed side stand housing (1) and a movable side stand housing (2); ¶[0010]) including one or a plurality of horizontal roll housings (1 and 2 in Fig. 1; ¶[0010]) in each of which a pair of upper and lower horizontal rolls (14 and 16 in Fig. 1; ¶[0012]) is housed, the horizontal roll housing including a pair of roll chock receivers (11 and 12 in Fig. 1; ¶0010]), the horizontal roll housing being configured to retreat from a position on a forming line to a position outside of the forming line on a retreating side that is one side of the forming line perpendicular to the forming line (movable side housing 2 may retreat from a position on the form line as shown in Fig. 1 to a position perpendicular to and outside of the forming line as shown in Fig 3; ¶[0021]) while being mounted on a carriage (7 in Fig. 1; ¶[0004]); and
a fixed stand (fixed side stand housing 1 in Fig. 1) with an overhang part (30 in Fig. 3; ¶[0013]) jutting out from a main frame standing upright outside of the forming line on a counter-retreating side that is an opposite side of the forming line from the retreating side to extend over the forming line and being supported in a cantilever style by the main frame (gap adjustment drive shaft 30 in Fig. 3 juts out from fixed side stand housing 1, fixed side stand housing 1 is outside of the forming line on a side opposite to the side where movable side stand housing 2 retreats, and gap adjustment drive shaft 30 is supported in a cantilever style by fixed side stand housing 1), wherein
after the horizontal roll housing returns to the position on the forming line, the horizontal roll housing is housed directly below the overhang part of the fixed stand (the progression from Fig. 1 to Fig. 3 to Fig. 5 shows movable side stand housing 2 may be returned to the forming line where it is housed directly below gap adjustment drive shaft overhang part 30; ¶s[0011] to [0013]), and
the overhang part is provided with:
a screw down device (31 in Fig. 3; ¶[0013]) for applying a pressing force to the horizontal rolls in the horizontal roll housing in the forming line; and
housing supports (11, 12, 13 and 15 in Fig. 1; ¶[0013]) engaged with the horizontal roll housing in the forming line to support and lock the horizontal roll housing.
KUSAKABE does not disclose the roll stand has one or a plurality of the horizontal roll housings with a top opened for removing the horizontal rolls upward through the opened top of the horizontal roll housing as the first clause after the preamble of Claim 1 claims.
SUGANO teaches a rolling mill (Figs. 1-5; Abstract) where the horizontal rolls (i1, i2 and i3 in Fig. 1; Abstract)are replaced by moving the roll chocks (c, d and h in Fig. 2) holding the rolls through the open top end of the stand side housings (Fig. 5 shows top 19 is removable when pins 22 are tilted outwardly as shown in dashed line in the figure, so that top 19 may be removed, allowing the roll chocks and rolls to be removed through the opened top of horizontal roll housing 1; Abstract).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use an open top roll housing as taught by SUGANO in a roll forming machine as disclosed by KUSAKABE as a roll housing performing the same function as the roll housings of KUSAKABE to provide the same recognized predictable result of providing a roll housing with way to remove the roll chocks and rolls from the roll housing as taught by SUGANO.
Regarding Claim 2:
The prior art reference combination of KUSAKABE in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above.  The retreating side of KUSAKABE’s roll forming machine is considered as an “operation side” for changing of the horizontal rolls in the horizontal roll stand because the retreating side disclosed in KUSAKABE is on the side of the forming line where roll changing operations are carried out.  Further, the retreating side is opposite from the “drive side” of the forming line in that the drive motor (48 in Fig. 2; ¶[0009]) is located on the opposite side of the forming line making it the “drive side” of the forming line.
Regarding Claim 3:
The prior art reference combination of KUSAKABE in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above.  The overhang part (30 in Fig. 3) of the fixed stand (fixed side stand housing 1 in Fig. 1) disclosed by KUSAKABE is supported in such a manner as to be movable together with the screw down device (31 in Fig. 3) and the housing supports in an up-down direction relative to the fixed stand (¶[0013] of KUSAKABE discloses gap adjustment drive shaft 30 moves gap adjustment bearings 31 up and down which in turn move bearing mechanisms 11 and 13 up and down to adjust the roll gap between rolls 14 and 16).
Regarding Claim 4:
The prior art reference combination of KUSAKABE in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above.  When using the open top roll housing as taught by SUGANO in a roll forming machine as disclosed by KUSAKABE, the resulting combined roll forming machine would have housing supports (pins 22 in Fig. 5 of SUGANO) provided to the overhang part (pins 22 and top 19 of open top roll housing 1 in Fig. 5 of SUGANO would work with overhang part 30 of KUSAKABE to provide roll chock adjustment to the roll forming machine of KUSAKABE) are slidable supports (pins 22 slide against top 19 when pins 22 are pivoted from the tilted position as shown in dashed lines in Fig. 5 of SUGANO to the locking position) to be engaged sideway with a forming line upstream portion and a forming line downstream portion of the horizontal roll housing (pins 22 of the open top roll housing taught by SUGANO when used in the roll forming machine disclosed by KUSAKABE would be oriented with respect to the forming line such that one set of pins would be located on an upstream side of the roll housing and one set of pins would be located on a downstream side of the roll housing) in response to motion of the horizontal roll housing of the horizontal roll stand of returning from the position outside of the forming line on the retreating side of the forming line into the forming line (the pins would be pivoted into a locked position when the roll housing is returned to the forming line).
Regarding Claim 5:
The prior art reference combination of KUSAKABE in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above.  KUSAKABE discloses the overhang part (30 in Fig. 3) of the fixed stand (fixed side stand housing 1 in Fig. 1) is supported in such a manner as to be movable together with the screw down device (31 in Fig. 3) and the housing supports in an up-down direction relative to the fixed stand (¶[0013] of KUSAKABE discloses gap adjustment drive shaft 30 moves gap adjustment bearings 31 up and down which in turn move bearing mechanisms 11 and 13 up and down to adjust the roll gap between rolls 14 and 16).
When using the open top roll housing as taught by SUGANO in a roll forming machine as disclosed by KUSAKABE, the resulting combined roll forming machine would have the housing supports (pins 22 in Fig. 5 of SUGANO) provided to the overhang part (pins 22 and top 19 of open top roll housing 1 in Fig. 5 of SUGANO would work with overhang part 30 of KUSAKABE to provide roll chock adjustment to the roll forming machine of KUSAKABE) are slidable supports (pins 22 slide against top 19 when pins 22 are pivoted from the tilted position as shown in dashed lines in Fig. 5 of SUGANO to the locking position) to be engaged sideway with a forming line upstream portion and a forming line downstream portion of the horizontal roll housing (pins 22 of the open top roll housing taught by SUGANO when used in the roll forming machine disclosed by KUSAKABE would be oriented with respect to the forming line such that one set of pins would be located on an upstream side of the roll housing and one set of pins would be located on a downstream side of the roll housing) in response to motion of the horizontal roll stand of returning from the retreating side of the forming line into the forming line(the pins would be pivoted into a locked position when the roll housing is returned to the forming line).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KUSAKABE in view of SUGANO and further in view of Korean Patent Publication No. KR 20150105807 A by Kim, hereinafter KIM.  An English translation of KIM was previously provided with the Non-Final Office Action of May 12, 2021.
Regarding Claim 6:
The prior art reference combination of KUSAKABE in view of SUGANO renders the roll forming machine of Claim 1 unpatentable as explained above.  Neither KUSAKABE nor SUGANO disclose a vertical roll stand with a pair of right and left side rolls mounted on the carriage of the horizontal roll stand to be adjacent to the horizontal roll housing from upstream and/or downstream of the forming line as Claim 6 claims.
KIM teaches a roll exchanger machine in rolled pipe manufacturing for efficiently replacing rolls.  KIM further teaches wherein a vertical roll stand (210 in Fig. 1) with a pair of right and left side rolls is mounted on the carriage (200 in Fig. 1) of the horizontal roll stand (230 in Fig. 1) to be adjacent to the horizontal roll housing from upstream and/or downstream of the forming line (vertical roll stand 210 comprising a left and right roller is located upstream in the forming line as shown in Fig. 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the roll forming machine of KUSAKABE in view of SUGANO by integrating an upstream vertical roll stand comprising left and right rolls as taught by KIM on the carriage (7 in Fig. 1) disclosed by KUSAKABE to allow efficient pipe manufacturing operations and roll exchange as taught by KIM.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 3,221,530 to Swallow et al. discloses a rolling mill horizontal-roll change;
U.S. Patent No. 3,342,054 to Bond et al. discloses rolling mills; and
German Patent Publication No. DE 35 15 786 A1 by Benz discloses a rolling mill changing apparatus.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         
/ADAM J EISEMAN/               Supervisory Patent Examiner, Art Unit 3725